Citation Nr: 1422889	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012, the Veteran and his wife testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In March 2013 the Board remanded this case for additional development.  It now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2013).


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, identified private treatment records, VA treatment records, and lay statements have been obtained.  Pursuant to the March 2013 remand, current VA treatment records have been associated with the claims file, and in an April 2013 letter the Veteran was asked to identify any outstanding private treatment records dated after June 2010 relevant to the TDIU claim.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  

Pursuant to the March 2013 remand directives, the Veteran was afforded a VA examination and opinion in May 2013 addressing whether his service-connected diabetes mellitus and peripheral neuropathy render him unable to secure or follow a substantially gainful occupation.  The Board finds that the RO substantially complied with the March 2013 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for a TDIU.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Analysis

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  In the instant case, service connection is in effect for diabetes mellitus type II, rated 20 percent disabling; and peripheral neuropathy of each of the right and left upper and lower extremities, each rated 10 percent disabling.  When the Veteran's upper and lower extremity disabilities are combined, applying the bilateral factor, the Veteran is considered to have a single disability rated 50 percent disabling.  38 C.F.R. § 4.25.  Therefore he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The RO did not refer this particular case for extra-schedular consideration. Nor does the Board find that such referral is warranted.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). 

VA treatment records show that in February 2004 the Veteran was working part-time as the manager and maintenance man for a mobile home community, and planned to retire soon at the age of 65.  A statement from his employer reflects that he had been doing this work since April 1986, and but had changed to part-time work "due to his disability."  In March 2004 that employment ended.  A VA treatment record dated August 2004 shows that the Veteran was retired and remained active working around his home with building projects, fishing, and other outdoor activities.  A September 2009 VA treatment note shows the Veteran had been working part time but had to quit because of problems with his hand and hoped to find a job again.  VA treatment records dated in February 2010, August 2010, and October 2010 showed that he was working part time managing a mobile home park and apartment units.  At the time of his hearing, the Veteran testified that he was unemployed.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The Veteran testified that he had to stop (or limit) working because of pain and muscle fatigue in his upper and lower extremities.  However, in various lay statements and at his hearing, the Veteran also attributed his inability to work to psychiatric problems.  He is diagnosed with fibromyalgia and PTSD, neither of which is service-connected.  The VA examination report and medical opinion provided in May 2013 states that the Veteran has no functional impairment for physical or sedentary employment due to his diabetes mellitus, which is controlled by diet.  The examiner also found that his diabetic peripheral neuropathy was controlled and mild and opined that it had no impact on his ability to work.

Thus, the preponderance of the evidence does not show, and the Veteran does not actually contend, that he is unable to secure and follow a substantially gainful occupation solely by reason of service connected disabilities.  Rather, it appears that that his difficulty is attributable to impairment caused by nonservice-connected disabilities, including fibromyalgia and PTSD.  Thus, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b).

As the Veteran fails to meet the criteria for a TDIU under either 38 C.F.R. § 4.16(a) or §4.16(b), the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


